Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-13, 15-17, 19, and 25-32 are allowed.

Reasons for Allowance
Examiner's statement of reasons for allowance for claims 1-4, 6-13, 15-17, 19, and 25-32 are stated below.
Regarding independent Claims 1, 13, and 17, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “A method comprising: receiving messages, by an access terminal, from a group of mobile devices operated by a group of users; capturing, by the access terminal, a first biometrics instance from a user of a mobile device within the group of users; inferring, by the access terminal from the first biometrics instance, demographics information; determining, by the access terminal, a plurality of candidate user mobile devices from the group of mobile devices using the demographics information; receiving, from the plurality of candidate user mobile devices, a plurality of biometric match determinations, wherein the plurality of biometric match determinations are based on a comparison of the first biometrics instance with second biometrics instances stored on the candidate user mobile devices; identifying the mobile device of the user based on a biometric match in the plurality of biometric match determinations; and performing, by the access terminal, a further interaction with the mobile device, wherein the messages comprise a group of first demographics information corresponding to the group of users, and wherein the demographics information is second demographics information, and wherein determining the plurality of candidate user mobile devices from the group of mobile devices using the demographics information is performed by comparing the second demographics information to each of a first demographics information in the group of first demographics information” in combination with all the elements of the claims respectively.
The dependent claims 2-4, 7-8, 27-28, and 29-30 are allowable due to its dependence on independent claims 1, 13, and 17.
Regarding independent Claims 6, 9, and 19, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “A method comprising: receiving messages, by an access terminal, from a group of mobile devices operated by a group of users; capturing, by the access terminal, a first biometrics instance from a user of a mobile device within the group of users; inferring, by the access terminal from the first biometrics instance, demographics information; determining, by the access terminal, a plurality of candidate user mobile devices from the group of mobile devices using the demographics information; receiving, from the plurality of candidate user mobile devices, a plurality of biometric match determinations, wherein the plurality of biometric match determinations are based on a comparison of the first biometrics instance with second biometrics instances stored on the candidate user mobile devices; identifying the mobile device of the user based on a biometric match in the plurality of biometric match determinations; and performing, by the access terminal, a further interaction with the mobile device, wherein determining, by the access terminal, the plurality of candidate user mobile devices from the group of mobile devices using the demographics information is performed by transmitting, by the access terminal, to the group of mobile devices, the demographics information, and receiving, by the access terminal, from the group of mobile devices, demographics match determinations, and determining, by the access terminal, the plurality of candidate user mobile devices using matches in the demographics match determinations” in combination with all the elements of the claims respectively.
The dependent claims 10-12, 15-16, 25-26, and 31-32 are allowable due to its dependence on independent claims 6, 9, and 19.
The closest prior art made of record are:
Nelsen et al. (WO 2017075063) teaches an invention involve using biometric templates to wirelessly authenticate individuals. In one embodiment, a mobile device may generate a first biometric template and a first public value from a first biometric sample of a user and generate a first cryptographic key by passing the first biometric template to a fuzzy extractors generate function. An access device may generate a second biometric template from a second biometric sample of the user, generate a second secret cryptographic key by passing the second biometric template and the first public value to the fuzzy extractors reproduce function, encrypt the second biometric template with the second secret cryptographic key, and broadcast the encrypted template to a plurality of nearby mobile devices including the mobile device. If the mobile device is able to decrypt the encrypted template with the first cryptographic key, the access device can associate the user with the mobile device.
Stuchi et al. (WO 2016046652) teaches voice processing, which detect spoofing attacks in voice signals, using the phase information of the signal in the frequency domain. The invention applies principally to systems using voice-based biometrics, with the aim of preventing a signal already used as entry into the system, in lists or in acknowledgements of the user, from being reused, even if said signal undergoes alterations or only a part thereof is reutilized. The invention is capable of detecting a broad range of attacks, focusing on replay, when a sound component (partial or complete, with or without alterations) already used by the legitimate user is re-submitted by another user on the system. An alternative embodiment of the invention further extends fraud detection to cases of distortion in the sound duration scale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495